ORDER
PER CURIAM:
Christopher Helton was convicted in the Circuit Court of Buchanan County, follow-*925mg a jury trial, of murder in the second degree, attempted robbery, and armed criminal action. Helton appeals. He argues that the circuit court committed plain error in admitting evidence of Helton’s methamphetamine use immediately prior to the robbery and murder because it was evidence of an uncharged crime. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 30.25(b).